 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:17-CR-162-TLN
11
                                   Plaintiff,               STIPULATION TO CONTINUE STATUS
12                                                          CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                              UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                          ORDER
     CHRISTOPHER GONZALES
14   JAKE PHILLIP JINES                                     DATE: September 19, 2019
     SAMUEL ELIJAHSIDNEY SCOTT,                             TIME: 9:30 a.m.
15                                                          COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17
                                                 STIPULATION
18
            1.      By previous order, this matter was set for status on September 19, 2019.
19
            2.      By this stipulation, counsel for the United States and counsel for defendant Christopher
20
     Gonzalez move to continue the status conference for Mr. Gonzalez until October 24, 2019, and to
21
     exclude time between September 19, 2019, and October 24, 2019, under Local Code T4. The other two
22
     defendants have entered guilty pleas in this matter.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)      The government has represented that it has produced discovery in the form of
25
            investigative reports and photographs, which the defendant needs further time to review, discuss
26
            with his counsel, and pursue investigation. The government has also made available to the
27
            defense electronic surveillance discovery, which the defendant needs time to review.
28
                    b)      Counsel for the defendant believes that failure to grant the above-requested

      STIPULATION TO CONTINUE STATUS AND EXCLUDE            1
      TIME; FINDINGS AND ORDER
 1          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 2          into account the exercise of due diligence.

 3                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of September 19, 2019 to October 24,

 8          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16    Dated: September 17, 2019                               MCGREGOR W. SCOTT
                                                              United States Attorney
17
                                                              /s/ James R. Conolly
18                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
19

20    Dated: September 17, 2019                               /s/ Timothy Zindel
                                                              TIMOTHY ZINDEL
21                                                            Assistant Federal Defender
                                                              Counsel for Defendant
22                                                            Christopher Gonzalez
23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
      TIME; FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including October 24,

 9 2019, shall be excluded from computation of time within which the trial of this case must be

10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the September 19, 2019 status conference shall be continued until October

12 24, 2019, at 9:30 a.m.

13

14          IT IS SO FOUND AND ORDERED this 17th day of September, 2019.

15

16

17

18                                                                    Troy L. Nunley
                                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
